t c summary opinion united_states tax_court ernesto salcido contreras and victoria lee contreras commissioner of internal revenue respondent petitioners v docket no 21987-08s filed date ernesto salcido contreras and victoria lee contreras pro sese heather d horton for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and any rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency respondent initially determined an dollar_figure deficiency in petitioners’ federal_income_tax pursuant to the disallowance of certain expenses deducted as alimony on their return petitioners deducted dollar_figure as alimony the parties now agree that petitioners are entitled to deduct as alimony dollar_figure for property taxes and dollar_figure for insurance paid on the former marital residence casas lindas residence of petitioner ernesto salcido contreras mr contreras and his former spouse norma contreras norma respondent further concedes that petitioners paid and are entitled to an dollar_figure alimony deduction for attorney’s fees petitioners concede that they overstated their original alimony deduction on their federal_income_tax return by dollar_figure after concessions the only remaining issue is whether petitioners are entitled to an alimony deduction for the full dollar_figure of mortgage payments petitioners made on the casas lindas residence owned and occupied by norma during tax_year or whether they are only entitled to deduct one-half of those mortgage payments background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in arizona on or about date mr contreras and norma signed a mortgage note for a loan from tucson old pueblo credit_union to purchase the casas lindas residence mr contreras and norma later divorced on or about date the superior court of the state of arizona in and for the county of pima entered a decree of dissolution of marriage divorce decree dividing the marital property so that norma received as her sole and separate_property the casas lindas residence after dividing the marital property the divorce decree further provides that mr contreras will pay spousal maintenance to norma in this latter regard the divorce decree in pertinent part provides petitioner mr contreras will pay as and for spousal maintenance for the benefit of the respondent norma the first mortgage on the residence together with real_estate_taxes and insurance on the property located at calle de casas lindas tucson az the parties understand that the payments being made for the first mortgage and for the automobile insurance and lien shall be considered spousal maintenance as if it were received directly by respondent norma and shall be reportable as income to her and as a deduction for the petitioner mr contreras for federal and state_income_tax purposes petitioner mr contreras shall be obligated to pay the spousal maintenance amount as set forth above until such time as he becomes eligible for retirement from the air force reserve and the city of tucson and the respondent norma is actually receiving her share of such retirement_funds at which time the spousal maintenance requirement shall terminate completely in the event that respondent norma receives only a portion of the retirement amounts specified above the difference between those amounts received by her and the mortgage payment real_estate_taxes and insurance on the residence shall be paid_by petitioner mr contreras until respondent norma receives the full amount of her retirement proceeds alternatively if petitioner mr contreras receives the respondent’s norma’s share of these retirement_funds he shall immediately send them to the respondent norma so that she is receiving her full entitlement at such time the spousal maintenance payment set forth above shall terminate on date mr contreras executed a quitclaim_deed transferring his interest in the casas lindas residence to norma the record does not indicate whether mr contreras’ contractual obligation to tucson old pueblo credit_union was altered when he executed the quitclaim_deed during mr contreras and norma lived apart and norma occupied the casas lindas residence although norma owned and occupied the casas lindas residence during petitioners in accordance with the divorce decree made mortgage payments of dollar_figure consisting of principal and interest on the casas lindas residence on their federal_income_tax return petitioners claimed an dollar_figure alimony deduction we note that on the basis of the notice_of_deficiency and the parties’ agreement and concessions respondent has allowed an alimony deduction of dollar_figure ie dollar_figure for one-half of the mortgage payments dollar_figure for property taxes dollar_figure for insurance and dollar_figure for attorney’s fees and petitioners have conceded that they overstated their claimed alimony deduction by dollar_figure the remaining one-half of the mortgage payments continued discussion while the property interests of divorcing parties are determined by state law ‘federal law governs the federal_income_tax treatment of that property ’ zinsmeister v commissioner tcmemo_2000_364 quoting 102_f3d_842 6th cir affg t c memo affd 21_fedappx_529 8th cir thus federal_law determines for income_tax purposes whether and if so to what extent the mortgage payments constitute alimony within the meaning of sec_71 generally property_settlements or transfers of property between spouses incident to a divorce neither are taxable events nor give rise to deductions or recognizable income 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir see also sec_1041 however amounts received as alimony or separate_maintenance payments are taxable to the recipient pursuant to sec_61 and sec_71 and deductible by the payor pursuant to sec_215 in the year paid estate of goldman v commissioner supra pincite continued dollar_figure is in dispute thus the sum of the amounts conceded and still in dispute is dollar_figure which is dollar_figure more than the dollar_figure petitioners originally claimed as alimony on their federal_income_tax return we expect the parties to reconcile the difference in their rule_155_computations more specifically sec_215 provides that an individual is allowed to deduct an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year for purposes of sec_215 ‘alimony or separate_maintenance payment’ means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_215 sec_71 provides a four-step inquiry for determining whether a payment is alimony or separate_maintenance sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse thus all four requirements of sec_71 must be met for payments to qualify as alimony or separate_maintenance petitioners’ argument centers on sec_71 ie whether the mortgage payments were received by or on behalf of norma petitioners assert that because the divorce decree clearly delineated those payments as spousal maintenance ie as if it were received directly by norma and shall be reportable as income to her and as a deduction for mr contreras for federal and state_income_tax purposes they are entitled to an alimony deduction for those payments petitioners attempt to bolster their argument by contending that the only benefit mr contreras received in making the mortgage payments was the subject tax deduction respondent appears to agree that the dispute centers on sec_71 in his pretrial memorandum respondent posits that subparagraphs b c and d of sec_71 are not in dispute although respondent states that subparagraphs b c and d of sec_215 are not in dispute it is clear from the context of the memorandum that respondent was referring to subpars b c and d of sec_71 and not sec_215 furthermore sec_215 does not contain a subpar b c or d rather respondent argues that the remaining issue in continued respondent argues that because mr contreras is still contractually liable on the mortgage note on the casas lindas residence he received a benefit each time a mortgage payment was made during the tax_year in this respect respondent directs the court’s attention to zinsmeister v commissioner supra wherein the court stated when a divorce court orders one spouse to make payments on a mortgage for which both spouses are jointly liable a portion of such payments discharges the legal_obligation of the other spouse in such circumstances the payee spouse has received income under the general principle of 279_us_716 payment by a third party of a person’s legal_obligation is taxable_income to that person accordingly in such cases one-half of the mortgage payment is includable in the gross_income of the payee spouse and to the extent it otherwise qualifies as alimony it is deductible by the payor spouse as alimony see 45_tc_120 simpson v commissioner tcmemo_1999_251 zampini v commissioner tcmemo_1991_395 revrul_67_420 1967_2_cb_63 see also sec_1_71-1t q a-6 temporary income_tax regs fed reg date although as respondent recognizes the facts in the instant proceeding are not identical to the facts in zinsmeister principally the fact that in the instant proceeding mr contreras had no financial interest in the casas lindas residence during respondent nevertheless argues that because mr contreras remained contractually liable on the mortgage note a sec_3 continued dispute in this case is to what extent the mortgage payments made by petitioner qualify as alimony as defined at subparagraph a of sec_71 in zinsmeister one-half of the mortgage payments were paid in discharge of his contractual obligation and therefore benefited him rather than norma in other words respondent argues that despite petitioners’ payment of the entire monthly mortgage obligation during one-half of the mortgage payments were made by or on behalf of norma and the other half were made by or on behalf of mr contreras in zinsmeister v commissioner tcmemo_2000_364 the former husband and wife held joint title on the marital residence and both were personally liable on the note securing a first mortgage however only the former husband was liable on the note securing a second mortgage on the marital residence pursuant to divorce proceedings in the state court issued a temporary order that gave possession of the residence to the wife and required the former husband to make payments on the first and second mortgages pursuant to their final divorce decree in the wife was entitled to the marital residence and was required to make the payments on the first mortgage the former husband was required to make the payments on the second mortgage however the former husband was given a lien on the residence in an amount approximating the second mortgage and the wife was required to pay this amount to him by date this court held that the former husband was entitled to claim one-half of the mortgage payments that he made on the first mortgage as an alimony deduction but that he was not entitled to claim an alimony deduction for the payments he made on the second mortgage because he alone was liable on that note and his payments on the second mortgage only operated to discharge his personal liabilities unlike the taxpayer in zinsmeister however mr contreras while arguably jointly liable for the liability on the mortgage note did not have any financial interest in the casas lindas residence during the tax_year consequently we find the fact that mr contreras lacked any financial interest in the casas lindas residence during sufficient to distinguish this case from zinsmeister on brief respondent refers to sec_1_71-1t q a-6 temporary income_tax regs fed reg date which provides in pertinent part any payments to maintain property owned by the payor spouse and used by the payee spouse mr contreras and norma gave the mortgage to tucson old pueblo credit_union to secure the loan to pay all or part of the purchase_price of the casas lindas residence mr contreras quitclaimed the property to norma in and has no financial interest in the residence state law provides with limited exceptions not relevant in this case that a lien of judgment in an action to foreclose such a mortgage does not extend to any other_property of the judgment debtor nor may general execution be issued against the judgment debtor to enforce such judgment and if the proceeds of the mortgaged real_property sold under special execution are insufficient to satisfy the judgment the judgment may not otherwise be satisfied out of other_property of the judgment debtor see ariz rev stat ann sec including mortgage payments real_estate_taxes and insurance premiums are not payments on behalf of a spouse even if those payments are made pursuant to the terms of the divorce_or_separation_instrument and concludes that based on our facts the alternative is also true or as respondent further explains mortgage payments made by the payor spouse to maintain property owned and used by the payee spouse are payments on behalf of a spouse when made pursuant to a divorce decree consequently the mortgage payments by petitioner are in compliance with sec_71 respondent further draws our attention to and cites 80_tc_464 for the proposition that in the area of housing payments which directly and more than incidentally benefit the wife and which do not directly and primarily benefit the husband constitute alimony income to the wife respondent then concludes that since norma was the sole owner of the casas lindas residence in taxable_year the mortgage payments made by petitioner directly and more than incidentally benefitted norma the mortgage payments secured norma’s right of occupancy which is separate and distinct from ownership reduced norma’s one-half of the monthly note owed to the lender and increased or preserved norma’s equity in the casas lindas residence the only benefit received by petitioner was the reduction of his one-half of the monthly note owed to the lender therefore the mortgage payments primarily benefitted norma and constitute income to her in the form of alimony emphasis added nevertheless after seemingly arriving at the conclusion that the mortgage payments are alimony respondent asserts the question remains to what extent are the mortgage payments as alimony deductible by petitioner however if the mortgage payments are defined as alimony or separate_maintenance under the provisions of sec_71 then sec_215 allows mr contreras an equivalent alimony deduction petitioners’ mortgage payments meet the requirement of sec_71 sec_215 allows a deduction for payments that constitute alimony under sec_71 accordingly we hold that petitioners are entitled to a dollar_figure alimony deduction for the mortgage payments on the casas lindas residence for to reflect the foregoing decision will be entered under rule
